Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 9-11 13 15 17-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 22: The nearest prior art is Crowder, Jr. and Peck. Crowder, Jr provides a rewards system for awarding a promotional prize to a player of at least one gaming machine which is configured to present at least one wagering game, and which awards one or more awards based upon play of said at least one wagering game based upon a pay table, wherein said promotional prize is awarded separate from said awards which are awardable by the at least one gaming machine, comprising: a prize rewards server, said rewards server comprising a processor, memory and machine-readable code stored in said memory and executable by said processor, said rewards server in communication with said at least one gaming machine; and an amusement-type prize-play device comprising: at least one player input device, said at least one player input device comprising a device for receiving input from a player a media reader; said machine-readable code of said rewards server configured to cause said processor of said rewards server to: receive, from an operator, an indication of at least one promotional prize triggering event, said at least one promotional prize triggering event having at least one promotional prize that may be awarded based upon a play of said amusement-type prize play device separate from said at least one gaming machine; compare activity information obtained from said at least one gaming machine to determine if said at least 
Peck provides that an amusement device comprises a housing defining a prize area for containing one or more prizes for winning as a result of the play of the amusement-type game device; a moveable prize play mechanism; a controller; and at least one player input device to control the movable prize play mechanism used to attempt to win a prize from said prize area; and that said one or more prizes comprise tangible items each having an associated RFID tag identifying said prize.  
The instant claims recite causing said controller of said amusement-type prize play device to cause said amusement-type prize play device to dispense said prize when said prize is determined, based upon its associated RFID tag, to comprise said at least one promotional prize associated with said at promotional prize triggering event, and to cause said controller of said amusement-type prize play device to prevent said prize from being 
There are no prior art references, alone or in combination, which teach such a combination of features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350.  The examiner can normally be reached on M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


/KANG HU/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/Examiner, Art Unit 3715